       Case 7:19-cv-00339 Document 8 Filed on 11/20/19 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,                       §
                                                 §
                               Plaintiff,        §
                                                 §
 v.                                              §         CASE NO. 7:19-CV-339
                                                 §
 117.543 ACRES OF LAND, MORE OR                  §
 LESS SITUATE IN HIDALGO COUNTY,                 §
 STATE OF TEXAS; AND                             §
 JOSE RAMIREZ, JR.,                              §
                                                 §
                              Defendant.         §

______________________________________________________________________________

   NOTICE OF SUBSTITUTION OF LEAD COUNSEL FOR THE UNITED STATES
______________________________________________________________________________

        Please take notice that the undersigned Assistant United States Attorney, Roland D.

Ramos, makes his appearance in this case and further, is hereby designated as Lead Counsel in

this matter in place of Assistant United States Attorney Jessica A. Nathan. Jessica A. Nathan

hereby withdraws as counsel and requests that she be terminated as counsel for the United States

on the Court’s docket. Jessica A. Nathan further requests that she no longer receive ECF

notifications in this case.




                                            Page 1 of 2
      Case 7:19-cv-00339 Document 8 Filed on 11/20/19 in TXSD Page 2 of 2




                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Roland D. Ramos____________
                                                      ROLAND D. RAMOS
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3458120
                                                      Texas Bar No. 24096362
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Roland.Ramos@usdoj.gov
                                                      and

                                                      s/ Jessica A. Nathan________________
                                                      JESSICA A. NATHAN
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3313572
                                                      Texas Bar No. 24090291
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Jessica.Nathan@usdoj.gov

                                 CERTIFICATE OF SERVICE

       I, Roland D. Ramos, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on November 20, 2019, I served the foregoing using the Court’s ECF

notification system on all parties receiving ECF notice in this case.


                              By:             s/ Roland D. Ramos____________
                                              ROLAND D. RAMOS
                                              Assistant United States Attorney




                                             Page 2 of 2
